European strategies on biological diversity (COP 9) and biosafety (COP-MOP 4) (debate)
The next item is
the oral question by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety, to the Commission: on the Commission's strategy for the ninth ordinary meeting of the Conference of the Parties to the Convention on Biological Diversity (COP 9) and the fourth meeting of the Parties to the Cartagena Protocol on Biosafety (COP-MOP 4) - B6-0017/2008);
the oral question by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety, to the Council: on the Council's strategy for the ninth ordinary meeting of the Conference of the Parties to the Convention on Biological Diversity (COP 9) and the fourth meeting of the Parties to the Cartagena Protocol on Biosafety (COP-MOP 4) - B6-0016/2008).
author. - (CS) Madam President, Minister, Mr President-in-Office of the Council, first of all I would like to mention something that has nothing to do with my question, to express a complaint. While the police in all countries make sure, as part of their duties, that politicians or members of parliaments can carry out their work, the French police tries to prevent the Members of the European Parliament from working. At the entrance to this institution a policeman banned me from entering, even after having seen my permit, allegedly in order to protect a demonstration taking place outside the entrance to Parliament. I think that this is scandalous and I hope that this matter will be debated in Parliament. Of course this is not relevant to my question but let me tell you that I would not be speaking here now had I not run around to another part of the building.
I was entitled, on behalf of the Committee on the Environment, Public Health and Food Safety, to put a question to both the Council and the Commission concerning the forthcoming meeting of the Conference of the Parties to the Convention on Biological Diversity and Biosafety in Bonn. The basic question, both for the Council and the Commission, concerns clarification of the objectives for this Conference. We also want to know whether the Council and the Commission are planning to involve the Members of the European Parliament in the Conference. I must say that our committee wants more than resolutions and individual agreements to be adopted: it wants to know how they are executed and implemented, i.e. how they are put into practice.
I want to ask whether the European Union and the European institutions understand their leading role in this area, in the fight against the loss of biodiversity. If we want to be a leading force, we should make it absolutely clear. I want to ask whether we understand that financing all these programmes and decisions is a vital necessity and that they cannot be implemented without proper financial support. I also hope that both the Commission and the Council understand the impact of water scarcity in the Mediterranean region, and the impact of droughts and climate change on biodiversity as such.
The committee would like to hear whether special attention will be paid to marine and coastal biodiversity and whether the Commission and the Council understand the importance of involving regional and local governments as well as businesses in this matter, in the fight against the loss of biodiversity. It would like to hear whether we understand the importance of sustainable forest management and crop production, with special emphasis on the sustainable production of biofuels, which is becoming a very hot topic. As you know, biofuel production is part of the climate package we are debating now, and the sustainable use and development of biofuels are very important issues. On the other hand, we know that it has a very negative impact on biodiversity.
Thank you. I will pass on your complaint, and then perhaps you will be contacted about the matter.
President-in-Office of the Council. - (SL) Allow me to thank the Committee on the Environment, Public Health and Food Safety and its Chairman, Mr Ouzký, for his oral question to me, the Council and the Commission. With this question you are placing great importance on the very sensitive problem of biodiversity.
Together with climate change, biodiversity is the Presidency's main priority among environmental tasks. The ninth meeting of the Conference of the Parties to the Convention on Biological Diversity (COP 9), which will take place in Bonn in May, is therefore an important event for the European Union in general, as well as for the Slovenian Presidency.
Within the framework of the 18-month programme of the German, Portuguese and Slovenian Presidencies, the Council has made intensive preparations to make this important meeting successful in terms of better protection and sustainable utilisation of biodiversity at the global level. The Council has pointed out that the European Union is committed to fulfilling the global aim within which it intends significantly to slow down the rate of loss of biodiversity by 2010. It is also committed to achieving the EU target of stopping the decrease in biodiversity in Europe by 2010. Therefore my answer to your question is: yes, the European Union wants to and must preserve its role as world leader in this field.
The Council has stressed that the European Union strives to take an active and constructive role and that, at the Conference of the Parties to the Convention on Biological Diversity in May, it will strive for far-reaching but realistic outcomes of the meeting. The Council has also stated that, to achieve the global biodiversity target by 2010, it is urgently necessary to persist with further concrete measures at all levels.
We must implement the Convention at national and EU levels. The European Union has made a political commitment to reach all three targets of the Convention on Biological Diversity, that is to say protection and sustainability of use of biodiversity, access to genetic resources, and the sharing of benefits arising from their use.
The decisions defining the European Union's priority tasks for the ninth Conference of the Parties were first adopted by the Council in June of last year and then again in March of this year. Allow me to list some of the priority tasks. We need to emphasise the importance of accelerated implementation of all the work programmes of the Convention on Biological Diversity and improve the synergy between climate change policies and biodiversity in order to obtain as many common benefits as possible. The Council keeps pointing out the necessity for cohesion at all levels in the implementation of international agreements on the environment.
We must emphasise that it is important for the ninth Conference to discuss the problem of production, trade and use of biofuels and biomass and their effect on biodiversity and on ecosystem services. In this respect it is even more important clearly to determine sustainable criteria for biofuel production. We should stress the importance of implementing the programme for forest biodiversity and reduction of deforestation and degradation of forest ecosystems. The Council underlines the importance of forests in the adaptation to and mitigation of climate change and in the preservation of biodiversity.
We must ensure fast and comprehensive implementation of the work programme for protected regions. Within this framework we must provide technical and financial support - you asked about financing - that is to say financial support to establish protected regions throughout the world. The ninth meeting should adopt ecological criteria to determine marine regions in the open sea that need protection. It is important to emphasise the role of the private sector, especially small and medium-sized companies, in implementing the Convention.
Lastly, the European Union has firmly decided to continue its active involvement in planning and negotiating the international procedure for access to genetic resources and the sharing of benefits arising from their use. The European Union will strive to conclude negotiations before the tenth meeting of the Conference of the Parties to the Convention.
To conclude, more than 20 different topics will be discussed at the meeting. I have only talked about those which the Council considers to be of crucial importance for achieving the targets of the Convention, especially the 2010 biodiversity target. This will be the last meeting before the 2010 deadline, so it will be a cut-off date for the adoption of concrete measures. Because this meeting will take place in Europe, it is of even greater importance for the European Union to promote its priorities and endeavours.
I have also familiarised myself with your proposal for the resolution on which you will be voting in the European Parliament tomorrow. In our opinion the resolution is a good summary of the main priorities and targets to be achieved by the European Union in Bonn.
Vice-President of the Commission. - Mr President, first of all, I would like to thank Mr Ouzký for this very important question. I think we all noticed how, in 2007, environmental issues rose to the top of the political agenda. Climate change grabbed the headlines and popular imagination.
But the loss of biodiversity is a global threat that needs to be faced with the same urgency, and they are linked. Climate change and biodiversity are linked. A failure to recognise this relationship may undermine our efforts for improvements in both areas.
How do we halt the loss of biodiversity? Well, I believe that Europe made some progress in this area by implementing the activities covered by the communication of 2006 from the Commission 'Halting the loss of biodiversity by 2010 - and beyond'. However, more efforts are needed. In particular we need a stronger buy-in of sectors other than nature conservation, such as agriculture, fisheries and energy.
Effective international cooperation is also essential and we are firmly committed to working through the Convention on Biological Diversity to protect global diversity worldwide.
The ninth Conference of the Parties to the Convention on Biological Diversity, which will be held back-to-back with the fourth meeting of the Parties to the Cartagena Protocol on Biosafety, offers a remarkable opportunity to step up the protection of biodiversity and, since these meetings will be hosted and chaired by Germany, Europe has a particular role. We will push for the acceleration of international efforts towards achieving the global target of significantly reducing biodiversity loss by 2010.
At the beginning of March, the Council adopted conclusions that set up the broad political mandate and the main priorities for the EU at these meetings. They can be summarised in seven points.
First, we want to agree on new commitments to enhance implementation, in particular as regards the execution of the Convention on Biological Diversity's programmes on protected areas and forest biodiversity.
Secondly, we want to ensure that climate change adaptation and mitigation measures also support the 2010 biodiversity target. The decisions to be taken in Bonn should contribute to the post-Bali debate on reduced emissions from deforestation and forest degradation.
Thirdly, we will promote the adoption of criteria for the identification of vulnerable marine areas to be protected. In addition, we also intend to commit all the contracting parties in terms of how to apply these criteria.
Fourthly, we want to develop international guidance for promoting biodiversity-friendly ways of enhancing the production and consumption of biomass, including biofuels.
Fifthly, we aim to identify the main components of an international regime on access to genetic resources and the sharing of benefits arising from their use.
Sixthly, we want an agreement on the establishment of an international mechanism on scientific expertise on biodiversity.
And seventhly, and finally, we will promote a decision in the field of liability and redress for damage resulting from transboundary movements of living modified organisms.
So the Commission always facilitates the inclusion of Members of Parliament in Community delegations negotiating multilateral agreements. I have, myself, very positive experience of doing this. I welcome the participation of Members of the European Parliament at COP 9 and MOP 4, as they are called in the language we use in this context. I am, of course, interested in hearing your priorities and expectations for these meetings.
on behalf of the PPE-DE Group. - (ES) Mr President, Minister, Commissioner, this afternoon I am speaking on behalf of Mrs Gutiérrez-Cortines.
My first point is that the EP clearly and unconditionally supports the UN Conference of the Parties to the Convention on Biological Diversity.
In relation to this, the resolution to be voted on tomorrow is an attempt to reinforce the main objectives and intentions of the international conference, as follows: firstly, ensuring the best possible protection for fauna and flora resources; secondly, encouraging sustainable use of land for the conservation of species and nature; and finally, preserving our natural genetic capital.
In this respect, a number of conservation programmes ought to be taken into consideration, particularly the models already applied in the EU. Specifically, I mean Natura 2000 and Habitats, which have proved extremely useful.
I also think that we should adopt a comprehensive approach to our work, using integral flexible models, because at the end of the day nature is a dynamic system in constant evolution that is affected by all the requirements placed on it, both for agriculture and other functions.
I also feel that more criteria based on science and training ought to be used, and that all economic and feasibility-related aspects should be taken into consideration.
The opinions of owners and incentives for owners are also important issues, and so I have two questions for the Commission. How does it view the application of scientific methods in the cataloguing and identification of varieties of species or spaces to be preserved? How does it view incentives for owners at all levels?
on behalf of the PSE Group. - (ES) Mr President, Minister, Commissioner, we are all aware that the loss of biological diversity is having widespread environmental, social, economic and cultural effects, further exacerbated by the negative influence of climate change.
The consequences of this situation hit the poorest even harder. The Convention on Biological Diversity is the world's most important legal instrument for combating the loss of biological diversity. There is, however, a problem here: the lack of financial resources is a major stumbling block in achieving the Convention's goals. I therefore call on both the Council and the Commission to promote funding for the preservation of biological biodiversity in all the relevant budgets within their remit.
I wish to highlight certain aspects on which the motion for a resolution places particular emphasis: acknowledgement of the constant loss of biodiversity in the European Union, which is now a given; the move to adopt a fair, equitable and legally binding international regime on access to genetic resources and sharing of the benefits arising from them; and encouragement of the application of the existing commitments to better sustainable management and conservation of marine biodiversity, with a view to protecting it against destructive practices and unsustainable fishing activities affecting marine ecosystems.
I wish to finish by saying that it is time to take firm action and strive to solve all these problems since: although I believe there is still time - and we all know this - time is working against us and against the biodiversity we wish to protect.
on behalf of the ALDE Group. - (DA) Mr President, the ninth COP meeting on biological diversity could hardly have come at a better time. In recent weeks, much has been said and written about biofuels, and let it be very clear: biofuels must not be produced at the expense of biodiversity. We are of course currently considering the Commission's proposals for a directive that will promote the use of sustainable energy, including biofuels. Parliament must ensure that strong criteria are established in connection with environmental sustainability for the production of such biofuels. We will not achieve anything in the fight against global warming if we reduce CO2 emissions from cars and at the same time increase CO2 emissions by cutting down forests and plants to produce petrol, thus releasing large quantities of CO2 from the ground. The meeting in Bonn will be a good opportunity to emphasise the importance of the production of biofuels in line with sustainability requirements both within and outside the EU.
In 2002 the parties made a commitment to significantly reduce the loss of biodiversity by 2010 at global, regional and national level. It is important that the parties continue to work towards this goal. The United Nations Convention on Biological Diversity represents the global framework for the protection of biodiversity. Unfortunately, many international agreements are ending with the lowest common denominators. This is unacceptable when it concerns the protection of nature. The EU must set high standards for itself and try to raise the standards in international agreements. The EU must also do better with regard to the protection of biodiversity. At the moment, we are sometimes saying one thing and doing another. This could weaken our credibility. Nevertheless, the Commission and the Member States must push for greater protection of biodiversity, particularly in forested and agricultural areas, as these areas are coming under particular pressure as more and more biofuels are being produced.
How can we ensure that biodiversity and biofuels do not become an either/or situation? We can do this by imposing stricter requirements. It will then perhaps be possible to achieve both. COP 9 will help to ensure this.
on behalf of the UEN Group. - (PL) Mr President, the preservation of biological diversity represents a challenge for the contemporary world. It is not only beauty that is at issue, but also the balance of nature and the good of mankind.
For many years now we have been aware of the problem of chemical contamination and of other detrimental effects of civilisation, such as the deterioration of the environment, climate change, pollution, deforestation and damage to habitats. The greenhouse effect has become a topical issue of late. Unfortunately, the problem of biological contamination caused by genetically modified organisms has been disregarded, and we have all been complicit in that. We have overlooked the fact that whilst chemical contamination can be reversed over time, biological contamination is often irreversible.
We must therefore take an unambiguous decision as to whether we are in favour of biological diversity or in favour of GMOs. We have to decide what we care about most: human beings and their environment or the interests of Monsanto and similar companies that are deriving huge profits from GMOs. If we wish to preserve biological diversity we must also ensure that the most seriously threatened natural species are identified. It would then be possible to set targets for their protection and prevent the extinction of other species in the future. We should remember that it is easy to cause damage but often impossible to reverse it.
on behalf of the Verts/ALE Group. - (FR) Mr President, this is obviously not the first time that we have discussed biodiversity and that we have asked the Council and the Commission to defend biodiversity. That we have managed to make climate change an EU priority is a positive step, but we must realise, however, that the Conventions on biodiversity and desertification are somewhat eclipsed by this climate change.
We know how important biodiversity or, when it comes down it, nature protection is for our own survival because we can see that, despite the measures taken at European or global level, the erosion of biodiversity is continuing; the extinction of species is continuing. We must face the facts: although we might try to curb climate change, the same cannot be said for the species. Once a species is extinct, that is it: it is gone forever.
This issue, this evidence must be fully integrated. When we know, for example, that we have excellent tools such as Natura 2000 and the Birds and Habitats Directives to combat the degradation of biodiversity in the European Union, and when we see today that there are still certain Member States that are reluctant to implement Natura 2000, that are reluctant to pay for Natura 2000, it is very clear that we still have a long way to go.
As a result, I genuinely hope that the Commission will continue to support Natura 2000 and continue to support these two Directives. I would also ask that in the framework of the Bonn Convention you establish criteria for biofuels but also demand and obtain agreement on the creation of a group of intergovernmental experts on biodiversity, like the IPCC for climate change, because we could help others to put in place tools that we ourselves are introducing but they have not yet introduced.
on behalf of the GUE/NGL Group. - (SV) There are an estimated 14 million different species of animals and plants on the earth. This goes to show what a fantastic planet we have and the responsibility we bear for its stewardship. However, this biological diversity is under threat. Over 30 000 species are currently threatened with extinction. The main threat is us humans and the economic system we have built up, which is based on constant growth and consumption. We believe this can be achieved through competition instead of planning, and through transport instead of local production. No wonder that we are facing a climate catastrophe and biological impoverishment.
We could turn this trend around. The fact that the EU and its Member States have signed the UN Convention on Biological Diversity is of course good and it can act as an important tool. We thereby undertake, for example, to draw up action plans to protect biological diversity and establish a global network of protected areas on land and at sea, just as one example. However, most of the work remains to be done at EU level. The fundamental basics must be tackled, otherwise we will never be able to solve the environmental problems we face.
I would like to highlight three areas. Transport insanity - the EU is based on no barriers being introduced between Member States. A good must be produced where this is cheapest. Between 1993 and 2000 alone long-distance lorry transport therefore increased by a whole 30%. When the EU and the Member States subsidise infrastructure, motorways always receive far more than sustainable means of transport do. In the former Eastern Europe, the new Member States, the EU is pursuing a veritable asphalt policy with gigantic motorway subsidies. It is railways which should be stimulated, not motorways. Therefore, I say to the Commission: Take a look at subsidy policy.
Talking of subsidies, an incredible amount could be done about agricultural subsidies, EUR 55 billion each year. Subsidies which have a directly negative impact on the environment should not be paid out, and aid to agriculture should be earmarked for environmental measures and organic farming. Biological diversity and climate-smart solutions should be written in as the main objectives of agriculture policy, not maximum yields.
A third basic problem which must be tackled is the internal market. I know that saying so is tantamount to sacrilege, but the EU simply cannot continue to allow the market to take precedence over a progressive environmental policy. Some weeks ago, EU Commissioner Verheugen answered me saying that in the past five years the Commission had taken individual countries to the European Court of Justice 19 times in cases concerning the environment or public health. What is really frightening is that in all of these 19 cases the court followed the Commission's line, in other words, that the Member States were not permitted to implement measures to protect the environment or public health. If we are really serious, we must have an environmental guarantee worthy of the name. We do not have one now and unfortunately the Lisbon Treaty will not give us one either. Market policy will be upheld there too.
To sum up, in our resolution we demand sustainability standards for biofuels. I would like to take the opportunity to put the following question, maybe especially to the Council: Are you prepared to draw up not only environmental criteria for biofuels but also social standards for biofuels, for example, guaranteeing acceptable pay, union rights, etc. for the biofuel we buy in to the Union?
on behalf of the IND/DEM Group. - (NL) Mr President, Mr President-in-Office of the Council, Commissioner, two weeks ago I represented the Committee on the Environment, Public Health and Food Safety and the Temporary Committee on Climate Change at the informal Environment Council in Slovenia. There were two main topics: dealing with climate change and the protection of biodiversity. The emphasis was on biodiversity, biomass and biofuels in relation to biodiversity in forests. The discussion covered the potential of biomass from forests for energy supplies, particularly the second generation of biofuels, and the sustainability criteria for the use of biomass from forests. It was a successful conference, for which thanks is due to the Slovenian chairman, Mr Podobnic.
We can see that many species are at risk of extinction due to deforestation and illegal logging. They are facing a radical change to their environment and therefore cannot survive. Forests support a wide variety of plant and animal species. It is therefore vital to call a halt to deforestation as far as possible in order to protect biodiversity. That applies not just to countries outside the European Union, but certainly also to the European Member States. Good forestry has to be encouraged, especially since forests are also very valuable in other areas. Deforestation also causes serious soil erosion, certainly in mountain regions, and disturbs the water balance, which has a major impact on biodiversity, too.
Global warming can also affect the number of species. The range of distribution of species is changing considerably, as a result of which some species are at serious risk, especially in the northern regions. Logging in tropical regions only seems to increase warming, partly because it significantly reduces CO2 storage capacity. However, studies published in the last few years, in Nature and Science for instance, show that if forest land is increased the result is higher emissions of methane, a greenhouse gas that is 23 times stronger than CO2. More methane is emitted as the temperature rises and there is more sunshine. In the tropical regions particularly, considerably more methane is emitted. When more forests are planted, CO2 absorption capacity is increased, but some of the CO2 absorption is thus cancelled out by an increase in methane emissions. Nonetheless, the balance is in fact positive, certainly in the non-tropical regions.
Finally, the factors I have mentioned that are negatively affecting biodiversity are unfortunately aggravated by the current production of biofuels, which is having an adverse effect on the tropical rain forest in particular. Forests that are home to a wide range of species are replaced by plantations housing very few species. These are, furthermore, having adverse effects in terms of greenhouse gas, absorption capacity and food prices. I am pleased that that has been brought out in the resolution. In any case, we have to be vigilant with the second generation of biofuels.
Just because you have written it down does not mean to say that you have to read it out if the time does not allow for it.
Mr President, in the light of this debate and of Earth Day yesterday, I would like to highlight the urgent need for greater understanding of the concept of biodiversity and its implications for our society. It is a very poorly understood concept.
Virtually all of Earth's ecosystems and their services have been dramatically transformed through human action. The current rate of loss of biodiversity is now faster than ever before in human history and there is no sign of this process slowing down. 2010 - how are you!
Many animal and plant populations have declined in numbers and geographical spread. While species extinction is a natural part of the Earth's history, human activity in recent years has increased the extinction rate by at least a hundred times compared to the natural rate. Within well-studied groups, between 12% and 52% of species are threatened with extinction, according to the IUCN Red List. In general, the most threatened species are those that are higher up the food chain, have a low population density, live longer, reproduce slowly and live within a limited geographical area.
Within many species groups, such as amphibians, African mammals and birds in agricultural lands, the majority of species have faced a decline in the size of their population and in their geographical spread. Exceptions are almost always due to human intervention, such as protection in reserves, or to species that tend to thrive in human-dominated landscapes.
People need to be made aware of their growing ecological footprint, that it reaches far beyond the borders of the EU and that our lifestyles have direct consequences on indigenous people in the developing world. Whilst most of us now have at least some understanding of the extent of the problem of climate change, many have not made the connection between climate change and biodiversity loss.
Indeed, in this area, I think we need to link up the work of the Convention on Biological Diversity and the Conference of the Parties on Climate Change. In fact, I would go so far as to ask whether we still need a stand-alone COP on biodiversity. The question should be faced, and I attended the COP last year in New York.
Yes, I agree that climate change mitigation and adaptation measures, including deforestation, must support biodiversity. I welcome Commissioner Wallström's comments in relation to marine biodiversity issues. We must include here cold-water corals and seamounts, which shelter rich and often unique ecosystems. There are huge gaps in our scientific knowledge on the impact of climate change in marine areas. We must remember that more than 70% of the world's surface is covered by oceans, 97% of all the planet's water is contained in the oceans and oceans provide 99% of the Earth's living space.
I will conclude, Mr President, not to raise your blood pressure any further. Let us be honest with one another. The goals established in Johannesburg six years ago will be impossible to achieve. Let us stop fooling ourselves and stop the talk.
(FR) Mr President, Commissioner, Minister, ladies and gentlemen, the Committee on the Environment has adopted a very good resolution and I hope that the European Commission and the Member States will take account of the various recommendations it contains, notably the call for leadership and conviction at the Bonn Conference, but also for efforts within its territory to halt the loss of biodiversity in the European Union by 2010.
I would like to talk about three of the points raised in the resolution. The first is the issue of biofuels, and some of my fellow Members have already mentioned this. They have a considerable environmental impact on forests and on agricultural land, and the impact of their development on food resources will continue to grow. There should be no competition between agricultural products intended for food and those intended for industry, be they for the production of biofuels or for the agrochemical industry. The link between food and agriculture must be clearly established.
The next point relates to marine biodiversity. We have been very slow in dealing with this issue. I fully support the calls in the resolution for rapid action, notably to establish marine protected areas.
The final point concerns GMOs. We now have studies that demonstrate their negative impact on the environment and on the soil in particular. We know that dissemination of GMOs results in pollution of traditional crops, which hinders the preservation of biodiversity.
In addition, the industrial concentration in the seeds sector and the fact that they are controlled by a few multinationals are a cause for concern. This is a situation that the Commission and the Member States must not neglect.
Finally, the Conference of the Parties in Curitiba, Brazil in March 2006 decided to maintain the moratorium on terminator seeds. That was an excellent decision, but now we might want to consider whether the moratorium is sufficient and whether we should perhaps prohibit the use of these types of single-use GM seeds.
What do the Commission and the Member States intend to do in relation to these points at the Conference of the Parties in Bonn? Have you already an idea of the sustainability criteria concerning biofuels that could be presented in Bonn?
Mr President, like Ms Doyle earlier on, I thought I had a longer time, but taking advantage of your generosity, I will settle for a minute and a half.
Biodiversity is essential in order to safeguard the survival of the Earth's ecosystems and to maintain an invaluable genetic pool of distinctive species-specific characteristics. This Parliament has reiterated its concern on biodiversity loss through its relevant resolution of 22 May 2007, but one of the main obstacles to halting biodiversity loss is, I am afraid to say, the lack of effective action by both the Commission and the Council, both of which give the impression that they care about the matter largely only in theory and that, in practice, they suffer from lack of will and determination in making sure that, in real terms, there is full implementation of relevant directives and that both international and internal commitments are fulfilled.
Let us hope that, even at this late stage, the Commission and Council will act decisively and constructively in helping, partly through their firm stance at the forthcoming conference in Bonn, to protect biodiversity effectively.
Mr Matsakis, in fact, both Ms Doyle and your group had given the times I gave, so it is your group's submission and their bad communication to you, because I have always applied the rule that, if a Member speaks in a language other than his own, I always give him extra time - and not just in English.
(DE) Mr President, all those of us who have spoken here have voiced our commitment to more species protection and more biodiversity. We know that the nature conservation Directives and the network of nature conservation areas created by Natura 2000 are a success story for the European Union. However, all these fine words and all these commitments must not distract attention from the fact that - as you have said, Commissioner - it is not only the climate issue that has dominated the headlines; so, too, has species and nature conservation, unfortunately.
All too often, endangered species are portrayed as nuisances which halt or obstruct building projects. That is why I think it is shameful that in Germany, of all countries, which will be hosting the Conference of the Parties, conservative-led Land governments such as Hesse and Lower Saxony have launched an initiative in the Bundesrat which constitutes an assault on this EU success story.
It lacks all credibility for Germany to call for more nature conservation areas and more protection for endangered species in poorer countries while attempting to water down nature conservation in the European Union. Unfortunately, it is not only Germany! Quite suddenly, the Liberal Group in the European Parliament also held a seminar on this issue. Mr Stoiber's attack on nature conservation in Europe was conducted in exactly the same way, under the guise of 'simplification'.
I expect you, Madam Commissioner, to give a clear commitment once again to the European Union that any attempts ...
(The President cut off the speaker)
(HU) Thank you, Mr President. Mr Matsakis has already mentioned the problems of implementation, and I would simply like to give a couple of examples. In Europe and the Carpathian basin the protection of our forests is presenting more and more of a challenge. In some places forests are set alight, in others they are obliterated or they are quite simply stolen. In the Carpathians or, for example, in Sajólád, 30-40% of the forests have already been stolen. Illegal felling reduces biodiversity, causes erosion, and contributes 20% of greenhouse gas emissions. To call a halt to this, four of our fellow MEPs sent a written statement to the Commission about a law to allow only timber and products from trees from legal and controlled felling to be sold in the EU. I would ask my fellow MEPs to sign in support of the statement of the 23rd.
Preserving biodiversity is an important national objective. The Hungarian Government's position on neglect of the Natura 2000 sites is such that this week, when we are celebrating the Day of the Land, the Central Europe Rally, part of the Dakar Series, was organised, unimpeded, through areas of enhanced environmental protection, and even through Natura 2000 sites. There was no environmental impact assessment, no plans for rehabilitation or protection, and there was not even a licence for organising the competition. There is no income that can compensate for the environmental damage this causes. But we do not manage any better with our birds either. It was only two weeks ago that the European Commission sent Hungary a final written warning. It did this because Hungary had not brought in any national measures to protect wild birds.
But I do not want to give only bad examples. Recently a unique, voluntary agreement in Europe was signed in Hungary too, thanks to my initiative, on halting the loss of birdlife caused by overhead electricity cables. Under this project for an obstacle-free sky, the general public, the electricity industry and the state agreed that, by arranging cables, insulation and so on, there would be a safe 'sky corridor' in Hungary for birds by 2020. This is a ground-breaking agreement, of major significance, and deserves Europe's attention and support. Thank you.
(RO) At the Bonn meeting of the Parties to the Convention on Biological Diversity, the issue of forest biodiversity will also be discussed.
This is a sensitive subject to which no sustainable solution has yet been found. Forest biodiversity is threatened by illegal deforestation carried out globally. Their effect is the substantial, mostly irreversible, reduction of biodiversity. Moreover, deforestation represents the third major factor of global warming.
PECH expressed its position regarding the significant impact of deforestation on the climate, the long-term economic advantages and the importance of preserving forests intact, in the Resolution of November 2007 on trade and climate change.
I also appreciate the EU initiative of the Action Plan for Forest Law Enforcement, Governance and Trade.
I have mentioned European actions that, unfortunately, do not bring the intended results. For instance, in implementing the Action Plan, 70% of the EU countries did not manage to carry out any actual action until April 2007.
We need to find a global solution as soon as possible. I encourage the EU delegates to the Bonn conference to support the drafting of a standard definition of what illegal cutting means and that would support the rational use of forests.
Moreover, I encourage the start of discussions regarding the launch of a global mechanism supervising wood cutting and trading.
(DE) Mr President, the European Union's motto is 'unity in diversity' but, as we know, in the natural world this diversity has decreased alarmingly over the last 150 years. Loss rates currently amount to between 1 000 and 10 000 times higher than the average during the earth's history. The World Conservation Union (IUCN) currently lists around 15 600 species at risk of extinction worldwide. The Food and Agriculture Organisation (FAO) estimates that the main producer countries of wheat and maize have lost more than 80% of their original varieties, and these figures are just the tip of the iceberg, for we know that to date, only around 1.7 million of the world's estimated 13 million living species have been identified and described. We also know that climate change is exacerbating the situation. However, we are equally aware that this loss of biological diversity reduces our ability to respond to climate change in particular, so we really face a difficult dilemma.
Unfortunately, then, I must ask the Commission this: why are we not mainstreaming sustainability and species diversity in all areas of our policy? Why are we not undertaking more research and development on the coexistence of species, and, indeed, humans?
Anyone following this debate could get the impression that the establishment of a few Habitat sites and the protection of birds are enough. However, these are just the tip of the iceberg. Why do we not get our citizens on board in tackling these tasks, which we all have to play a part in resolving? The Commission has some homework to do here, and the same applies to us here in the European Parliament, and the Council. Just going off to conferences and signing declarations is really not enough. It is time to act, and that means acting together!
Mr President, I think that if there is one thing to do to try to halt the loss of biodiversity, it would be to halt the destruction of tropical forests. Every year, 14 to 15 million hectares are gone. We have been discussing this issue for years and with no real progress.
The real problem is that ecosystem services, whether we are talking about carbon sinks, biodiversity or regulation of the regional climate or hydrological system, have no real value on the market. It is a shortcoming of our economic model, and as long as we do not compensate forest owners for those values - so that it is not more profitable to log forests but keep them there - this rate of deforestation is going to continue.
There is a solution: include forests in the emissions trading. The Commission, however, is against this, and you have your reasons. The problem is that you provide no alternative, and we all know that there are very limited financial resources in the Biodiversity Convention - and there are not likely to be any in the future either.
I know that the Commission cares as much about deforestation in the tropics as the rest of us do, but the problem is: where is your alternative? We need a package. We need a comprehensive approach addressing climate change, carbon sinks, biodiversity and protection of livelihoods of the poor. It would require DG Environment and DG Development to work closely together. So far that has not happened. Please give us an alternative so that we have something on the table and can discuss, otherwise I am afraid deforestation will continue and so will biodiversity loss.
(PL) Mr President, agricultural production has become more intense in order to meet the increased demand for agricultural products and for raw materials produced for uses other than consumption. This intensification is due in particular to the production of biofuels and biomass. We know that intensive farming is detrimental to biological diversity. Against this background the question arises as to how to reconcile the preservation of biological diversity with intensive development of the economy and infrastructure.
Modern management of biological diversity calls for increased monitoring of the processes being developed and suitable investment in scientific research. We have benefited from economic development and should therefore devote part of its benefit, that is to say, part of the profit gained, to maintaining biological diversity. Essentially, we need to understand that preserving and protecting the environment requires action at both global and local level. Each of us needs to take action as an individual and so too do whole sectors of the economy. This is a challenge for us all.
(DE) Mr President, ladies and gentlemen, I would be interested to hear whether the Commission, in respect of the CAP Health Check, has already given some thought to how we can go forward here, especially in the next financial perspective. The fact is that renewable energy and biofuels are of course major challenges for us, and they should be incorporated into the financial framework of the health check.
This will play a major role in relation to CO2 developments as well, which of course we are obliged to reduce under the Kyoto Protocol. My specific question is this: which proposals will the Commission be making here?
(DE) Mr President, we are debating how to preserve biological diversity for the next generation, yet at the same time we are adopting measures which are completely counterproductive. After the initial euphoria surrounding the production of agro-diesel, we now know that it has counterproductive effects, not only because it takes 9 000 litres of water to produce one litre of agro-diesel and that it causes nitrous oxide emissions, which are far more damaging than CO2. We also know that the cultivation of energy crops jeopardises and even destroys species diversity.
In light of these new findings and in the interests of conserving biodiversity, are you considering suspending the decisions that we have taken on the admixture of agro-diesel in conventional fuels? Are you considering investing in new research, and perhaps developing an alternative strategy, since we now know about the negative impacts and outcomes?
President-in-Office of the Council. - (SL) I would first like to thank you for you very involved debate. I agree with you that it is a real art to talk succinctly, synthetically and simply about such a serious and complex problem as biodiversity. That was one of the reasons, Mr President, why you had problems trying to fit everything into the time allowed for the debate.
Allow me to comment briefly on your debate. I will open with the first assertion, in which you confirmed the Council's position that climate change and the effect on biodiversity are related and interdependent. Your debates were wide and touched on numerous issues covering the narrower content of the meeting in Bonn. They also concerned the lifestyle of modern, 21st century man, starting with waste and transport policy and touching on the question of sustainable production, sustainable consumption and so on.
I can assure you with personal conviction that the European Union has good mechanisms and that we have the measures. I have already said in my introduction that our key aim was to be present in Bonn and strive for implementation, move towards reality and continue on our path from words to action.
You asked about financial resources. We have defined and agreed on financial mechanisms at the European level. I would like to stress that in Bonn the Council will work for new and innovative financial resources. I mean globally and not just at the European level. I would like to point out the need to link the sectors that affect biodiversity. I would especially like to emphasise the role of the private sector. The three Presidencies, namely Germany, Portugal and Slovenia, have endeavoured to ensure that the issue of private-sector involvement in the biodiversity problem will be raised in Bonn. The Conference on Business and Biodiversity held in Portugal was very successful. We hope that in Bonn we will build on the solutions proposed in Portugal.
I would like to thank Mr Blokland, who mentioned the informal meeting of Environment Ministers held in Ljubljana. Mr Blokland took part on behalf of two of your committees and I would like to thank him for that. We addressed the issue of forests, sustainable exploitation of forests, the influence they have on biodiversity, and the possibility of using them for biomass and second generation biofuels.
I would like to inform you that the Council is aware of the seriousness and complexity of sustainable criteria in the production of biofuels and biomass. That was also the reason why we agreed with the Commission and cooperated with it to form a working group which, at COREPER next month, will propose good solutions for sustainable criteria in the production of biofuels. They will then become a constituent part of both the directives that are now in the process of being adopted. My special thanks go to all those who, in addition to social effects and adverse effects in the production of biofuels, also mentioned their influence on biodiversity. Sometimes we forget about that.
I would like to conclude this brief comment by reiterating that, at the global level, we are working on establishing a network of protected regions on land and sea. The European Union possesses a good and effective instrument called Natura 2000 and it is significant that it is being consistently implemented at national and European levels.
Vice-President of the Commission. - Mr President, I think that this lively and knowledgeable debate reflects the interest of this House in these issues. I thank you for that. I definitely know that I speak on behalf of Commissioner Dimas when he wants to thank you for the interest Parliament takes in relation to these issues. I recognise some old colleagues in the fight for environmental protection and biodiversity.
Homo sapiens as a race is an interesting thing, because we can fly to the moon, we can do mass communication through information technology and we can definitely talk. But we cannot create the rhinoceros or an eel or a little blue flower, and, when these creatures are gone, they are gone for ever, as you have rightly pointed out.
Let me just comment on a few things which I think are of principle interest. I would like to start with the issue of biofuels, because this is also a very lively debate right now in all the media and a big problem and challenge for all of us. As you know, the European Council agreed this 10% biofuels target subject to very clear conditions, and our position in the European Union is that we want sustainable biofuels that have no negative environmental or food production impact. We in the Commission consider the long-term benefits of biofuels in terms of less CO2 emissions because, remember, the alternative today is oil. Security of supply and agriculture: new opportunities can be obtained thanks to the principles that were established. A limited target of 10%, robust sustainability criteria and also aiming at second-generation biofuels - this is the real challenge: to make sure that we can move as quickly as possible into the use of second-generation biofuels.
But we will also have to act internationally on these issues and make sure that there are sustainability criteria and that this does not add to the food crisis.
Let me also say, in response to Mr Wijkman, that this whole issue of deforestation will be addressed in a communication, as I understand this summer or early fall, so this issue will also be addressed in the negotiations.
At the same time it is necessary to catch the whole debate that is going on right now and make sure that we prepare properly a good discussion and a good decision on deforestation. That must also be prepared for the climate change negotiations.
I would also say to Ms Doyle that maybe the main thing is not to try to merge the negotiations between the different Conferences of Parties but rather to make sure that we maximise the co-benefits when we implement both the measures on fighting climate change and making sure that we can keep up our biodiversity targets.
So I think this is what has to be done now, especially when it comes to protecting tropical forests and to ensuring that we have these sustainability criteria for biofuels.
So I think we should not aim for what we know is already impossible or would bring us into an administrative and otherwise impossible political situation but look for the implementation. This goes for the whole debate on legislation and regulation and ambitious targets. We have them. We have them already, but now it is a matter of implementing them and, of course, working, as I tried to tell you, on the seven points that we aim for in the negotiations, to make sure that we also work internationally with partners to ensure we have a good scientific basis which we will move into very concrete implementation. That is what I can say in general.
Finally, the action plan that was established is exactly about mainstreaming, including making sure that we also look at the common agricultural policy.
So I think from this point of view, again, it is about making sure that we convince both Member States and all our institutions to do everything to implement our targets.
I will not take more time. I am very aware of the need to stick to our timetable, so may I say thank you once again for the debate and also assure you that Commissioner Dimas personally intends to attend the ministerial segment of COP 9. I am sure he looks forward to seeing some of you there and I anticipate your support towards a successful outcome of these important meetings.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (PL) I fully support the resolution in question.
The Ninth Conference of the Parties to the UN Convention on Biological Diversity is to be held in Bonn in May 2008. Representatives of various countries will be assessing the loss of biological diversity that is taking place the world over. Participants will also consider a fair and honest way of sharing the benefits derived from exploitation of genetic resources. Loss of biological diversity in forests has particularly negative consequences. It affects the rate of deforestation and accelerates the climate crisis. I share the concern that climate change will lead to even further deterioration of biological diversity in the world, and will result in degradation of the environment and the extinction of certain species. This will in turn have a negative impact on human development and the fight against poverty. It is already known that deforestation and degradation of forests are responsible for 20% of the world's carbon dioxide emissions.
Against this background, the European Union's credibility is being seriously compromised due to ineffective implementation by Member States of legislation concerning biological diversity and Directives such as those concerning birds and habitats. The resistance to certain political action is causing similar negative effects. By way of example I could mention the insufficient effort to implement commitments aimed at halting the process of loss of biological diversity on EU territory by 2010. There is also an unwillingness to enter into negotiations regarding the instrument allowing benefits to be accessed and shared, and an unwillingness to allocate additional targeted funding to implement conventions in developing countries.